DETAILED ACTION
Status of Claims
Claims 1, 7, 9-12, 14-16, and 28 are currently amended.
Claims 20-27 have been canceled.
Claims 1-19 and 28 are currently pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/03/2020 and 03/06/2020 is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 and 28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Representative claim 1 recites the limitations of forming a shopping group and performing at least one of sending shopping status update information or receiving shopping status update information. These limitations as drafted, is a process that under its broadest reasonable interpretation covers a method of managing interactions between people. The claim encompasses a user simply 
The judicial exception is not integrated into a practical application. The claim recites the additional elements of a first and second smart shopping terminal corresponding to a shopping cart to perform the steps of forming groups and sending or receiving information which is recited at a high level of generality and amounts to mere data gathering, which is a form of insignificant extra-solution activity. Each of the additional limitations I no more than mere instruction to apply the exception using a generic computer component (e.g., a smart shopping terminal). The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component (e.g., the smart shopping terminals). Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B and does not provide an inventive concept. For the sending or receiving limitations that was were considered extra-solution activity in Step 2A, this has been re-evaluated in Step 2B and determined to be well-understood, routine, and conventional activity in the field. The background does not provide any indication that the smart shopping terminals are anything other than generic off-the-shelf computer components. The Symantec, TLI, and OIP Techs. Court decisions (MPEP 2106.05(d)(II)) indicate that mere collection or receipt of data over a network is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept. The claim is not patent eligible.
Claim 16 is rejected for reciting substantially similar limitations as claim 1. 
The analysis above applies to all statutory categories of invention.  Although literally invoking a smart shopping terminal with a processor and memory, claims 15 and 28 remain only broadly and generally defined, with the claimed functionality paralleling that of method claims 1 and 16. As such, claims 15 and 28 rejected for at least similar rationale as discussed above.
Dependent Claims 2-14 and 17-19 do not add “significantly more” to the abstract idea. These claims at most merely further define what information may be received or sent using the smart shopping terminals, but the terminals are recite din a merely generic manner and operate using well-understood, routine, and conventional functions as was discussed above with respect to claim 1. Even when viewed as an ordered combination, the dependent claims simply convey the abstract idea itself applied on a generic computer and are held to be ineligible under Steps 2A/2B of the Mayo framework at least similar rationale as discussed above regarding claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 11, 15-19, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Argue et al. (US 2014/0214595) in view of Roh (US 2012/0158538).
Regarding Claim 1, Argue discloses A method of operating a smart shopping terminal, the method comprising: forming, by a first smart shopping terminal, a shopping group comprising at least the first smart shopping terminal and a second smart shopping terminal; and performing at least one of: sending, to the second smart shopping terminal, shopping status update information for the first smart shopping terminal or receiving, from the second smart shopping terminal, shopping status update information corresponding to the second smart shopping terminal (Argue: see at least paragraph [0021] disclosing updating a list, [0022] disclosing requesting to co-shop with another consumer, [0024], [0029], [0030] disclosing smart shopping terminals, [0032], [0033] disclosing each person’s shopping list information, [0049], [0064], [0068] disclosing consumer has acquired certain items, [0070], [0073]-[0074] disclosing request to speak with and communicate wither first and second consumers, [0076] disclosing location requests).
Argues does not expressly provide for the smart shopping terminal being for a shopping cart, the first smart shopping terminal corresponding to a shopping cart, and a second smart shopping terminal corresponding to another shopping cart. However, Roh discloses the smart shopping terminal being for a shopping cart, the first smart shopping terminal corresponding to a shopping cart, and a second smart shopping terminal corresponding to another shopping cart (Roh: paragraph [0015], [0022] disclosing shopping cart).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Argue with the shopping carts, as taught by Roh, since such a modification would have only united elements of the prior art, with no change in their respective functions, and the combination would have yielded predictable results including allowing 

Regarding Claim 2, Argue and Roh teach or suggest all of the limitations of claim 1. Additionally, the combination discloses wherein the forming, by a first smart shopping terminal corresponding to the shopping cart, a shopping group comprising at least the first smart shopping terminal and a second smart shopping terminal corresponding to another shopping cart comprises: creating the shopping group at the first smart shopping terminal; sending, to the second smart shopping terminal, a request for joining the shopping group; and receiving a response indicating whether the second smart shopping terminal is to join the shopping group (Argue: paragraph [0026], [0028], [0069], [0073], [0074] disclosing requests to join shopping group by linking up between first and second consumers on their terminal devices, Roh: paragraph [0015], [0022]).

Regarding Claim 3, Argue and Roh teach or suggest all of the limitations of claim 2. Additionally, the combination discloses wherein the sending, to the second smart shopping terminal, a request for joining the shopping group comprises: sending, to a server, a request to invite the second smart shopping terminal to join the shopping group, and the receiving a response indicating whether the second smart shopping terminal is to join the shopping group comprises: receiving, from the server, a response indicating whether the second smart shopping terminal is to join the shopping group. (Argue: paragraph [0026], [0028], [0069], [0073], [0074] disclosing requests to join shopping group by linking up between first and second consumers on their terminal devices, Roh: paragraph [0015], [0022]).

Regarding Claim 4, Argue and Roh teach or suggest all of the limitations of claim 1. Additionally, the combination discloses wherein the forming, by a first smart shopping terminal corresponding to the shopping cart, a shopping group comprising at least the first smart shopping terminal and a second smart shopping terminal corresponding to another shopping cart comprises: receiving a request for joining a shopping group from the second smart shopping terminal or a server; and based on a user operation at the first smart shopping terminal, sending, to the second smart shopping terminal or the server, a response indicating whether the first smart shopping terminal is to join the shopping group (Roh: see at least paragraph [0029] disclosing requests from both first and second persons using their indoor transport units, [0030], [0042] disclosing first or second users requesting to form group with other user, [0043]).

Regarding Claim 5, Argue and Roh teach or suggest all of the limitations of claim 2. Additionally, the combination discloses wherein the request for joining the shopping group is generated based on identification information of the second smart shopping terminal (Roh: see at least paragraph [0030], [0042]).

Regarding Claim 6, Argue and Roh teach or suggest all of the limitations of claim 5. Additionally, the combination discloses wherein the identification information of the second smart shopping terminal is obtained by at least one of: entering the identification information of the second smart shopping terminal at the first smart shopping terminal; scanning and identifying the identification information of the second smart shopping terminal by the first smart shopping terminal; and obtaining a smart shopping terminal list on the server, and selecting the identification information of the second smart shopping terminal in the smart shopping terminal list (Roh: see at least paragraph [0030], [0042]).

Regarding Claim 7, Argue and Roh teach or suggest all of the limitations of claim 1. Additionally, the combination discloses wherein the shopping status update information is shopping list update information, and the performing at least one of: sending, to the second smart shopping terminal, shopping status update information for the shopping cart corresponding to the first smart shopping terminal or receiving, from the second smart shopping terminal, shopping status update information for the shopping cart corresponding to the second smart shopping terminal comprises: receiving, from the second smart shopping terminal, second shopping list update information corresponding to the second smart shopping terminal, sending, to the second smart shopping terminal, first shopping list update information corresponding to the first smart shopping terminal, and updating the shopping lists according to the first shopping list update information and the second shopping list update information (Argue: see at least paragraph [0021] disclosing consumer updates list when item is acquired, [0024] disclosing update list, [0029], [0033], [0057], [0059], [0064] disclosing co shopping using list, [0068] disclosing updating list, [0070]; Roh: see at least paragraph [0024]-[0025] disclosing multiple lists for shopping between users in a group).

Regarding Claim 8, Argue and Roh teach or suggest all of the limitations of claim 7. Additionally, the combination discloses receiving, from the second smart shopping terminal, a shopping list update request, determining corresponding shopping list update information according to the shopping list update request; and sending, to the second smart shopping terminal, the shopping list update information (Argue: see at least paragraph [0021] disclosing consumer updates list when item is acquired, [0024] disclosing update list, [0029], [0033], [0057], [0059], [0064] disclosing co shopping using list, [0068] disclosing updating list, [0070]; Roh: see at least paragraph [0024]-[0025] disclosing multiple lists for shopping between users in a group).



Regarding Claim 11, Argue and Roh teach or suggest all of the limitations of claim 1. Additionally, the combination discloses wherein the shopping status update information is geographic location update information, and the performing at least one of: sending, to the second smart shopping terminal, shopping status update information for the shopping cart corresponding to the first smart shopping terminal or receiving, from the second smart shopping terminal, shopping status update information for the shopping cart corresponding to the second smart shopping terminal comprises: receiving, from the second smart shopping terminal, second geographic location update information corresponding to the second smart shopping terminal, sending, to the second smart shopping terminal, first geographic location update information corresponding to the first smart shopping terminal, and outputting, according to the first geographic location update information and the second geographic location update information, indication information indicating a geographical location of the second smart shopping terminal relative to the first smart shopping terminal (Argue: see at least paragraph [0023] disclosing continuously updating consumer’s position and requesting location of consumers, [0026] disclosing viewable map of location of one or both consumers, [0048]-[0049], [0076], [0079] disclosing outputting locations; Roh: paragraph [0015], [0022] disclosing shopping cart).

Regarding Claim 15, Argue and Roh teach or suggest all of the limitations of claim 1. Additionally, Argue and Roh discloses A smart shopping terminal for a shopping cart, the smart shopping terminal comprising: a processor; and a memory communicatively coupled to the processor, the memory storing instructions executable by the processor, the instructions, when executed by the processor, causing the processor to perform the method of claim 1. (Argue: see at least paragraph [0035], [0055]; Roh: paragraph [0015], [0022]).
 
Claims 16-19 and 28: These claims are rejected for substantially similar reasons as claims 1-8, 11, and 15 under 35 USC 103 as being unpatentable over Argue in view of Roh for reciting substantially similar limitations as claims 1-8, 11, and 15.

Claims 9-10 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Argue et al. (US 2014/0214595) in view of Roh (US 2012/0158538), and further in view of LIN (US 2015/0006308).
Regarding Claim 9, Argue and Roh teach or suggest all of the limitations of claim 7. However, neither Argue nor Roh expressly provide for determining whether the shopping lists have at least one of same items or similar items; in response to determining that at least one of the same items or similar items are present in the shopping lists, determining whether the items are available from different smart shopping terminals; and in response to determining that the items are available from different smart shopping terminals, outputting a prompt indicating presence of the same or similar items in the shopping lists.
However, LIN discloses determining whether the shopping lists have at least one of same items or similar items; in response to determining that at least one of the same items or similar items are present in the shopping lists, determining whether the items are available from different smart shopping terminals; and in response to determining that the items are available from different smart shopping terminals, outputting a prompt indicating presence of the same or similar items in the shopping lists. (See at least Fig. 4 disclosing primary user and secondary user creating a shopping list that contains repeat items (e.g., primary user wants 3 of item 1 and secondary user wants 1 of item 1) and combining these repeats into a collaborative shopping list (e.g., collaborative list includes 3 of item 1) and assigning who should be in charge of shopping for each item, paragraph [0030], [0031]).


Regarding Claim 10, Argue, Roh, and LIN teach or suggest all of the limitations of claim 9. Additionally, LIN discloses wherein the determining whether the shopping lists have at least one of same items or similar items comprises at least one of: obtaining, according to the shopping lists, item identification information of the items therein, and determining, according to the item identification information, whether the shopping lists have the same items; or obtaining, according to the shopping lists, basic item information of the items therein, wherein the basic item information comprises at least one of item name or item use, and determining, according to the basic item information, whether the shopping lists have similar items (See at least Fig. 4 disclosing primary user and secondary user creating a shopping list that contains repeat items (e.g., primary user wants 3 of item 1 and secondary user wants 1 of item 1) and combining these repeats into a collaborative shopping list (e.g., collaborative list includes 3 of item 1) and assigning who should be in charge of shopping for each item, paragraph [0030], [0031]).

Regarding Claim 12, Argue and Roh teach or suggest all of the limitations of claim 1. The combination does not expressly provide for wherein the shopping status update information is payment list update information, and the performing at least one of: sending, to the second smart shopping terminal, shopping status update information for the shopping cart corresponding to the first smart shopping terminal and/or receiving, from the second smart shopping terminal, shopping status update information for the shopping cart corresponding to the second smart shopping terminal further comprises: receiving, from the second smart shopping terminal, second payment list update information corresponding to the second smart shopping terminal; sending, to the second smart shopping terminal, first payment list update information corresponding to the first smart shopping terminal; and updating payment lists based at least on the first payment list update information and the second payment list update information.
However, LIN discloses wherein the shopping status update information is payment list update information, and the performing at least one of: sending, to the second smart shopping terminal, shopping status update information for the shopping cart corresponding to the first smart shopping terminal and/or receiving, from the second smart shopping terminal, shopping status update information for the shopping cart corresponding to the second smart shopping terminal further comprises: receiving, from the second smart shopping terminal, second payment list update information corresponding to the second smart shopping terminal; sending, to the second smart shopping terminal, first payment list update information corresponding to the first smart shopping terminal; and updating payment lists based at least on the first payment list update information and the second payment list update information (See at least Fig. 5 disclosing itemized shopping cart between secondary user and primary user, what they have acquired and letting either user “self-checkout” all the items in order to complete purchase, paragraph [0032] disclosing primary user and secondary user add items to shopping cart and prices are automatically computed, then primary user can choose to end the collaborative shopping by initiating self-checkout by clicking on self-checkout, [0036], [0043], [0044]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Argue/Roh with the payment, as taught by LIN, since such a modification would have only united elements of the prior art, with no change in their 

Regarding Claim 13, Argue, Roh, and LIN teach or suggest all of the limitations of claim 12. Additionally, LIN discloses making payment based on the payment lists (See at least Fig. 5 disclosing itemized shopping cart between secondary user and primary user, what they have acquired and letting either user “self-checkout” all the items in order to complete purchase, paragraph [0032] disclosing primary user and secondary user add items to shopping cart and prices are automatically computed, then primary user can choose to end the collaborative shopping by initiating self-checkout by clicking on self-checkout, [0036], [0043], [0044]).

Regarding Claim 14, Argue, Roh, and LIN teach or suggest all of the limitations of claim 13. Additionally, LIN discloses at least one of: releasing or exiting the shopping group after the payment is completed at the first smart shopping terminal; or releasing or exiting the shopping group in response to receiving, from the second smart shopping terminal, a message indicating that the payment has been completed (See at least Fig. 5 disclosing itemized shopping cart between secondary user and primary user, what they have acquired and letting either user “self-checkout” all the items in order to complete purchase, paragraph [0032] disclosing primary user and secondary user add items to shopping cart and prices are automatically computed, then primary user can choose to end the collaborative shopping by initiating self-checkout by clicking on self-checkout, [0036], [0043], [0044]).


Conclusion

Dong (US 2021/0327342)
Dey et al. (US 10,915,910)
Levesque et al. (US 10,185,986)
High et al. (US 10,115,139)
Zhang et al. (US 10,049,494)
Wang et al. (US 2018/0082351)
Kraus et al. (US 2017/0221130)
Bueno Lobl (US 2016/0125507)
Doreswamy et al. (US 2015/0046213)
Spitz et al. (US 2015/0039468)
Argue et al. (US 2014/0214564)
Stawar et al. (US 2008/0230603)
Wirtz et al. (US 7,315,830)
Brice et al. (US 2006/0293968)
Abraham et al. (US 2006/0122895)
Hoblit (US 2005/0177446)


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.E.B/Examiner, Art Unit 3684                                                                                                                                                                                                        
/JASON B DUNHAM/Supervisory Patent Examiner, Art Unit 3684